I N THE COURT OF APPEALS




THOMAS FAI N DALTON,                         )   M M NN CI RCUI T
                                                  c I
                                             )   C. A. NO. 03A01- 9606- CV- 00201
                                             )
            Pl a i nt i f f - Appe l l e e   )
                                             )
                                             )
                                             )
                                             )
                                             )
vs .                                         )   HON. EARLE G. MURPHY
                                             )   J UDGE
                                             )
                                             )
                                             )
                                             )
                                             )
LI NDA FAYE DALTON,                          )   AFFI RMED AND REMANDED
                                             )
            De f e nda nt - Appe l l a nt    )




GEORGE H. WATERS, M r yvi l l e , f or Appe l l a nt .
                   a


DONALD B. REI D, At he ns , f or Appe l l e e .




                                       O P I N I O N



                                                                     M M r a y, J .
                                                                      c ur
         I n t hi s d i vor c e c a s e , t he a ppe l l a nt ( wi f e ) ha s a ppe a l e d f r o m

t he f i n a l     di vor c e de c r e e a nd di vi s i on of            ma r i t a l    a s s e t s by t h e

Ci r c u i t Cour t f or M M nn Count y.
                          c i



         The wi f e pr e s e nt s t he f ol l owi ng i s s ue s f or our c ons i de r a t i o n :


         1.       W t he r t
                    he              he t r i a l     c our t   e r r e d b y f a i l i ng t o
                  de s i gna t e      whi c h    pa r t    of     t he   r e ma i ni ng  fire
                  i ns ur a nc e    pr oc e e ds wa s s e pa r a t e pr ope r t y a nd whi c h
                  pa r t wa s       ma r i t a l pr ope r t y be f or e de t e r mi ni ng a n
                  e qui t a bl e    di vi s i on of t he pa r t i e s ' f i r e i ns ur a nc e
                  pr oc e e ds .

         2.       W t
                    he     he r t he t r i a l c our t e r r e d by f a i l i ng t o ma ke a
                  di vi    s i on o f t he pa r t i e s ' f i r e i ns ur a nc e pr oc e e ds
                  t ha t     wa s e qui t a bl e c ons i de r i ng t he pa r t i c ul a r f a c t s
                  a nd     c i r c ums t a nc e s a s i s r e qui r e d by s t a t ut e .

         3.       W e t he r t he t r i a l c our t e r r e d by a wa r di ng a n
                    h
                  i ns uf f i c i e nt a mount of r e ha bi l i t a t i ve a l i mony t o
                  t he De f e nda nt i n c ons i de r a t i on of t he i nt e nt a nd
                  gui de l i ne s f or r e ha bi l i t a t i ve a l i mony s e t f or t h by
                  s t a t ut e a s a ppl i e d t o t he pa r t i c ul a r c i r c ums t a nc e s
                  of t he pa r t i e s .

         4.       W t he r t he t r i a l c o u r t e r r e d by f a i l i ng t o or de r
                    he
                  Pl a i nt i f f t o ma i nt a i n a de qua t e l i f e i ns ur a nc e of
                  $250, 000       in   c hi l dr e n' s   f a vor    to    i ns ur e   t he
                  c ont i nua t i on of c hi l d s uppor t .

         5.       W t he r t he t r i a l c our t e r r e d by
                    he                                                          g r a n t i ng   t he
                  di vor c e     to     Pl a i nt i f f   on    t he             gr ounds          of
                  i na ppr opr i a t e ma r i t a l c onduc t .


         The wi f e b a s i c a l l y a r gue s i n t he f i r s t            t wo i s s ue s t ha t      t he

d i vi s i on of t he ma r i t a l pr o pe r t y wa s i ne qui t a bl e .             The di s t r i but i on

o f ma r i t a l pr ope r t y i s gov e r ne d by Te nn. Code Ann. § 36- 4- 121( c ) .

Fu r t h e r ,   it    is     we l l - s e t t l e d t ha t   a n e qui t a bl e      di vi s i on i s    no t

ne c e s s a r i l y   an      e qua l    one .        Tr i a l   c our t s    ar e     a f f or de d    wi d e



                                                        2
d i s c r e t i on i n d i vi di ng t he i nt e r e s t                      of pa r t i e s i n j o i nt l y own e d

p r o p e r t y.        Ha r r i ngt on v.            Ha r r i ngt o n ,      798 S. W 2d 244 ( Te nn.
                                                                                      .                                    Ap p .

1990) ;         Fi s he r      v.       Fi s he r ,      648        S. W 2d
                                                                        .         244,       246       ( Te nn.      1983) .

Ac c o r d i ngl y,        t he t r i a l       c our t ' s di s t r i but i on wi l l                 be gi ve n gr e a t

we i g h t o n a ppe a l ,           Edwa r ds v.             Edwa r ds ,      501 S. W 2d 283,
                                                                                       .                       288 ( Te n n .

Ap p .      1 9 73) ,      a nd      wi l l     be     pr e s ume d        c or r e c t    unl e s s      we     f i nd     t he

p r e p o n d e r a nc e      of       t he      e vi de nc e        is       ot he r wi s e .           La nc a s t e r      v.

La nc a s t e r ,       671 S. W 2d 501,
                                .                       502 ( Te nn.           App.       1984) a nd Ba r nhi l l v.

Ba r n h i l l , 826 S. W 2d 443 ( Te nn. App. 1991) .
                         .



           Sh or t l y      be f or e     t he       pa r t i e s    s e pa r a t e d,      t he i r     home     a nd      its

c on t e nt s we r e c ompl e t e l y de s t r oye d by f i r e .                          The pa r t i e s r e c e i v e d

s e v e r a l pa yme nt s f r om t he i r i ns ur a nc e c ompa ny, but a t t he t i me o f

t he h e a r i ng f or              di vor c e ,       a p p r o xi ma t e l y $63, 750. 00 ha d not                       be e n

d i v i d e d b y t he pa r t i e s .            At t he t i me of t he f i r e , t h e wi f e ' s mot he r

wa s l i vi ng wi t h t he pa r t i e s .                  Cons e que nt l y, t he wi f e f i l e d a mot i o n

t o j o i n he r mot he r a s a n i ndi s pe ns a bl e pa r t y, a nd t he di vi s i on o f

f i r e i n s ur a nc e pr oc e e ds wa s de l a ye d unt i l a l l pr ope r pa r t i e s c o u l d

be       b r o u g ht    be f or e       t he      t r i al      c our t .         Al l     ot he r      ma t t e r s      we r e

r e s o l v e d. The he a r i ng on t he di vi s i on of t he i ns ur a nc e pr oc e e ds wa s

h e l d o n J a nua r y 16, 1996.                       Tha t he a r i ng a l s o a ddr e s s e d t he wi f e ' s

mo t i on t o a l t e r or a me nd t he f i na l                          de c r e e .      At   t he t i me of t h a t

h e a r i n g , t he pa r t i e s ha d us e d $6, 550. 25 t o r e pl a c e c e r t a i n i t e ms ,

s o t h e r e ma i ni ng f und t o b e di vi de d wa s $56, 949. 75.                                        The hus b a n d

c l a i me d t ha t         hi s        mot he r - i n- l a w,        who wa s            una bl e t o a t t e nd t h e



                                                                 3
                                                                                                                             1
h e a r i n g due t o he a l t h pr obl e ms , wa s e nt i t l e d t o $ 1 0 , 250. 00.                                             The

wi f e a r gue d t ha t he r mot he r ' s pr ope r t y wa s wor t h mor e .                                            The t r i a l

j u d g e a wa r de d t he wi f e ' s mot he r $10, 351. 00, $26, 505. 32 t o t he wi f e ,
                                                               2
a n d $ 2 0 , 504. 06 t o t he hus b a nd.



          The wi f e i n he r f i r s t i s s ue a r gue s t ha t t he t r i a l c our t e r r e d

b y ma k i n g a            di vi s i on of            t he        pa r t i e s '     r e ma i ni ng f i r e           i ns ur a n c e

p r o c e e ds be f or e de t e r mi ni ng wha t                         por t i ons of           t he f i r e i ns ur a n c e

p r o c e e d s we r e s e pa r a t e pr ope r t i e s a s oppos e d t o ma r i t a l pr ope r t y .

The      wi f e      ma i nt a i ns          t ha t     mor e         t ha n        $7, 000. 00        of     t he      pr oc e e d s

r e pr e s e nt e d c ompe ns a t i on f or he r s e pa r a t e pr ope r t y.                                 She c or r e c t l y

a r g u e s t ha t s e pa r a t e pr ope r t y mus t be d e t e r mi ne d be f or e r e a c hi n g a n

e q u i t a b l e di vi s i on a c c or d i ng t o Te nn.                            Code Ann.          § 36- 4- 121 ( c ) ,

s upr a .         Se e Ba t s on v.              Ba t s on ,         769 S. W 2d 849,
                                                                             .                         856 ( Te n n .             Ap p .

1989) .



          The hus ba nd ma i nt a i ns t ha t t he t r i a l c our t di d a c c ount f or t h e

s e pa r a t e      pr ope r t y        of      t he      pa r t i e s         a l t hough      t he        c our t      di d       not

s p e c i f i c a l l y s e t out wha t por t i on of t he pr ope r t y wa s s e pa r a t e a n d

wha t p o r t i on wa s ma r i t a l .                   The hus ba nd a l s o c l a i ms t ha t t he wi f e

r e c e i v e d s ubs t a nt i a l l y mor e mone y f r om pr oc e e ds e a r l i e r di s t r i bu t e d

to     t he       pa r t i e s      f r om t he           i ns ur a n c e           c ompa ny      be f or e          t he       f i na l


          1
             Hu s b a n d v a l u e d t h e wi f e ' s mo t h e r ' s p r o p e r t y a t $ 1 6 , 9 6 2 . 8 2 . Th e i n s u r a n c e
c o mp a n y p a i d 6 0 . 4 % o f t h e t o t a l v a l u e t h e p a r t i e s h a d c l a i me d , wh i c h wo u l d
e n t i t l e t h e mo t h e r t o a p p r o x i ma t e l y $ 1 0 , 2 5 0 . 0 0 .

          2
             Th e a wa r d s t o t h e h u s b a n d a n d wi f e i n c l u d e d $ 2 0 5 . 3 2 t o e a c h i n a c c u mu l a t e d
i nt e r e s t .

                                                                     4
di vi s i on.        The i s s ue of t he a mount of mone y pr e vi ous l y di s t r i bu t e d

wa s h o t l y c ont e s t e d.                    The wi f e c l a i ms t ha t              t he mone y pr e vi ou s l y

d i s t r i but e d wa s f or l i vi ng e xpe ns e s a f t e r t he f i r e , a nd t hus i s n o t

p r o p e r l y c ons i de r e d i n t he f i na l di vi s i on.



           The t r i a l c our t ma de no s pe c i f i c f i ndi ng a t t he f i na l he a r i n g

wh e t he r        t he      pr oc e e ds          f r om i ns ur a nc e            di s t r i but e d     ear l i er       we r e

p r o p e r l y di vi de d or di s t r i but e d.                         The c our t s i mpl y not e d " I do n ' t

t hi nk t h e r e ' s a ny di s put e i n t hi s a mo unt of mone y,                                      or i t doe s n ' t

r eal l y       ma t t e r        to      whos e        be ne f i t       it    we nt     ...      b e c a us e   it' s      no t

i n c l u d e d i n t he mone y t o be di vi de d. "



           W ha ve r e vi e we d t he t e s t i mony e l i c i t e d a t t he f i na l he a r i n g
            e

c o n c e r n i ng        t he        ear l i er      di s t r i but i on       of      pr oc e e ds ,    a nd    f i nd     t he

t e s t i mo ny of t he pa r t i e s t o be c onf l i c t i ng a s t o t he na t ur e of t h e

p r i o r d i s bur s e me nt s .               Unde r t he s e c i r c ums t a nc e s , we wi l l de f e r t o

t he       j u d g me nt         of      t he      t r i al   c our t .        On     a ppe a l     f r om a       non- j u r y

j u d g me n t ,     t hi s Cour t              mus t     ge ne r a l l y de f e r t o t he f i ndi ng of t h e

t r i al     c our t       as         t o t he we i ght           a nd c r e di bi l i t y of             wi t ne s s e s    wh o

t e s t i f i e d i n pe r s on.                Dunc a n v. Dunc a n , 686 S. W 2d 568 ( Te nn. Ap p .
                                                                               .

1984) .         Fur t he r , s i nc e t he r e c or d i s s i l e nt a s t o whe t he r t he t r i a l

j u d g e , i n hi s di vi s i on of t he pr ope r t y, f i r s t de t e r mi ne d t he va l u e

o f s e p a r a t e p r ope r t i e s , t h e r e i s no e r r or .                        A publ i c of f i c i a l , i n

t h e a b s e nc e of pr oof t o t he c ont r a r y, i s pr e s ume d t o do hi s du t y .

Se e St a t e e x r e l . Bi ggs v. Ba r c l a y ,                             188 Te nn.         26,    216 S. W 2d 7 1 1
                                                                                                                 .



                                                                      5
( Te n n .       1948) .         The r e f or e ,           in     t he       a bs e nc e       of     e vi de nc e          s howi n g

o t h e r wi s e ,       we     mus t       pr e s ume        t ha t      t he     t r i al      j udge          c or r e c t l y a nd

a de qu a t e l y         c ons i de r e d           al l        e vi de nc e        on       al l       i s s ue s         pr ope r l y

p r e s e nt e d.



          The wi f e r a i s e s a s a s e c ond i s s ue whe t he r t he di vi s i on of t h e

fire          i n s ur a nc e     pr oc e e ds        wa s       e qui t a bl e        unde r        t he        c i r c ums t a nc e s .

Sp e c i f i c a l l y,       s he c l a i ms s he wa s e nt i t l e d t o s ubs t a nt i a l l y mo r e

t ha n h a l f of t he i ns ur a nc e pr oc e e ds due t o he r c ont r i but i ons t o t h e

ma r r i a ge , i . e . , be i ng a f ul l t i me home ma ke r a s oppos e d t o pur s ui n g
                                               3
a c a r e e r i n me di c i ne .                    She a l s o c l a i ms t ha t                 s he wa s r e qui r e d t o

s p e n d l a r ge a mount s of                      t i me pr e pa r i ng t he l i s t                     of      t he f a mi l y ' s

b e l o n g i ngs        af t er      t he         fire     f or     t he      i ns ur a nc e        c ompa ny.              We   ha ve

r e vi e we d t he r e c or d a nd t he j udgme nt of t he t r i a l c our t , a nd do n o t

f i n d t h a t t he c our t ' s di vi s i on wa s i ne qui t a bl e or c ont r a r y t o t h e

p r e p o n d e r a nc e of t he e vi de nc e .                          It   i s we l l - s e t t l e d l a w t ha t               t he

t r i a l c o ur t ha s wi de di s c r e t i on i n a dj udi c a t i ng t he pa r t i e s ' r i gh t s

a nd i nt e r e s t s i n t he ma r i t a l                      es t at e,       a nd t ha t         t he t r i a l         c our t ' s

f i n d i n g s a r e e nt i t l e d t o g r e a t we i ght on a ppe a l . Se e e . g . , Ba t s o n,

s upr a .           It     is      we l l - s e t t l e d        l a w t ha t          t he      d i vi s i on         of    ma r i t a l

p r o p e r t y mus t           me r e l y be a n e qui t a bl e one a nd not                                ne c e s s a r i l y a n

e q u a l d i vi s i on.             W f i nd no e r r or i n t he c our t ' s di vi s i on of t h e
                                      e

p r o p e r t y.




          3
              M s . Da l t o n h a s e x t e n s i v e p o s t - g r a d u a t e wo r k ,
                r                                                                           a n d h a s c o mp l e t e d a
s i g n i f i c a n t p o r t i o n o f me d i c a l s c h o o l .

                                                                     6
          Ap pe l l a nt ' s t hi r d,             f our t h a nd f i f t h i s s ue s c onc e r n ma t t e r s
                                                                                                                                      4
t h a t we r e r ul e d upon by t he t r i a l c our t i n t he e a r l i e r he a r i n g .

Al t h o u g h t he wi f e r a i s e s t he s e i s s ue s on a ppe a l , we ha ve ne i t he r a

t r a n s c r i pt nor s t a t e me nt o f t he e vi de nc e i n t he r e c or d c onc e r n i n g

t ha t h e a r i ng.          " I n t he a bs e nc e of a por t i on of t he r e c or d, we mu s t

c o n c l u s i v e l y pr e s ume           t ha t      t he     f i ndi ngs         of     t he     t r i al      c our t      ar e

s u p p o r t e d by e vi de nc e he a r d i n t he t r i a l c our t . "                               J . C. Br a df or d &

Co . v . M r t i n Cons t r uc t i on Co. , 576 S. W 2d 586, 587 ( Te nn. 197 9 ) .
          a                                         .

W a r e t he r e f or e una bl e t o r e a c h t h e me r i t s of t he s e i s s ue s , bu t
 e

mus t c o n c l us i ve l y pr e s ume t ha t t he e vi de nc e pr e s e nt e d j us t i f i e d t h e

j u d g me n t of t he t r i a l              c our t .         Se e I n r e : Roc kwe l l v.                    Ar t hur ,      673

S. W 2 d 512 ( Te nn. App. 1983) .
    .



          Th e j udgme nt of t he t r i a l c our t i s a f f i r me d i n a l l r e s pe c t s .

Co s t s a r e t a xe d t o t he a ppe l l a nt a nd t hi s c a s e i s r e ma nde d t o t h e

t r i a l c our t .



                                                                         ___________________________ _ _ _
                                                                         Don T. M M r a y, J udge
                                                                                 c ur


CONCUR:


_ _ _ _ _ _ _ ____________________________
Ho u s t o n M Godda r d, Pr e s i di ng J udge
                .


_ _ _ _ _ _ _ ____________________________


          4
            Ap p e l l a n t ' s f o u r t h i s s u e c o n c e r n i n g l i f e i n s u r a n c e o n t h e h u s b a n d wa s
me n t i o n e d i n t h e 1 9 9 6 h e a r i n g .     Ho we v e r , n o p r o o f wa s i n t r o d u c e d , a n d t h e t r i a l
c o u r t r e f u s e d t o a l t e r o r a me n d i t s 1 9 9 5 d e c i s i o n .

                                                                  7
Ch a r l e s D. Sus a no, J r . , J udge .




                                             8
                                    I N THE COURT OF APPEALS




THOMAS FAI N DALTON,                                 )     M M NN CI RCUI T
                                                            c I
                                                     )     C. A. NO. 03A01- 9606- CV- 00201
                                                     )
                 Pl a i nt i f f - Appe l l e e      )
                                                     )
                                                     )
                                                     )
                                                     )
                                                     )
vs .                                                 )     HON. EARLE G. MURPHY
                                                     )     J UDGE
                                                     )
                                                     )
                                                     )
                                                     )
                                                     )
LI NDA FAYE DALTON,                                  )     MODI FI ED I N PART, AFFI RMED AS
                                                     )     MODI FI ED AND REM ANDED
                 De f e nda nt - Appe l l a nt       )



                                                  JUDGMENT


        Thi s     a ppe a l    c a me on t o be he a r d upon t he r e c or d f r om t h e

Ci r c u i t Cour t of M M nn Count y a nd br i e f s f i l e d on be ha l f of t h e
                        c i

r e s p e c t i ve pa r t i e s .   Upon c ons i de r a t i on t he r e of , t hi s Cour t i s o f

t he o p i ni on t ha t t he r e wa s no r e ve r s i bl e e r r or i n t he t r i a l c ou r t .

        Th e j udgme nt of t he t r i a l c our t i s a f f i r me d i n a l l r e s pe c t s .

Co s t s a r e t a xe d t o t he a ppe l l a nt a nd t hi s c a s e i s r e ma nde d t o t h e

t r i a l c our t .



                                                         PER CURI AM